Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.
Response to Amendment
2.	Claim 7 has been amended and claim 13 canceled as requested in the amendment filed on November 17, 2020. Following the amendment, claims 1-10 and 12 are pending in the instant application.
3.	Claims 1-6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 06, 2019.
4.	Claims 7-10 and 12 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on November 17, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claim 7 is indefinite for reasons that follow. The claim, as amended, encompasses a method of screening for a useful drug, a material, to treat schizophrenia. The claim recites three steps: (a) treating cells expressing DISC1 proteins with a candidate material; (b) measuring a degree of binding between DISC1 and IP3R1 at mitochondria-associated endoplasmic reticulum membrane (MAM); and (c) selecting the material that increases the degree of binding as a material to treat schizophrenia. Step (b), measuring a degree of binding, is not supported by any active, physical and repeatable steps within the claim. The specification as filed does not disclose any method to identify a useful drug by practicing the steps as of currently amended claim 7, and of step (b) in particular. At pp. 5-6 of the Response, Applicant explains that Examples 5, 6, and Figures 6 A-C correspond to the instant claimed subject matter. However, Examples 5 and 6 at pp. 29-33 of the specification do not recite any measuring of degree of binding between DISC1 to IP3R1 in cells treated with a candidate material. 
Applicant is advised that one of the purposes of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is to provide a clear warning to others as to what constitutes Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
In the instant case, a person having ordinary skill would not know what action is necessary to meet the limitations of the claim since the critical required steps are not actively stated.
2+ transfer and binding between Ip3 and Ip3R1 while being dependent from claim 7, which does not recite these limitations or this inventive concept, thus rendering the claim indefinite.
10.	Claims 8-10 are indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 7-10 and 12 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 9 of Paper mailed on February 05, 2020 and section 10 of Paper mailed on June 16, 2020.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At p. 6 of the Response, Applicant submits that the rejection is now moot in view of claim amendment, which directs claim 7 to a method of screening a material for treating schizophrenia. Applicant’s argument has been fully considered but found to be not persuasive for the following reasons.
3 to inositol 1,4,5-trisphosphate (IP3) receptor type 1 (IP3R1) by binding to the IP3R1 at the MAM, thereby downregulating endoplasmic reticulum-mitochondria calcium ion (Ca2+) transfer induced by stress hormone-mediated oxidative stress”. The working examples at pp. 20-40 present results of experiments performed using cerebral cortical neuronal cultures obtained from mice, which show intracellular localization of DISC1, protein interaction and ligand binding, concluding that DISC1 plays a role in ER-mitochondria Ca2+ transfer through mitochondria-associated endoplasmic reticulum membrane as well as in oxidative stress-mediated dysfunction in mitochondria. The specification fails to describe any material found to be useful for treating schizophrenia based on measuring a degree of binding between DISC1 and IP3R1 at mitochondria-associated endoplasmic reticulum membrane, which is the currently claimed subject matter. 
The nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
3R1 at mitochondria-associated endoplasmic reticulum membrane and etiology of schizophrenia is not known in the prior art. 
While the skill level in the art is high, the level of predictability is low. While it is not necessary that Applicant understands or discloses the mechanism by which the invention functions, in this case, in the absence of such an understanding, there appears to be no clear support for reasonable expectation of success of producing a useful drug to treat schizophrenia by practicing Applicant’s method. The art does not teach that cellular model of “DISC1 in downregulating ER-mitochondria Ca2+ 5 transfer induced by stress hormone-mediated oxidative stress by competitively inhibiting binding of IP3 to inositol 1,4,5-trisphosphate (IP3) receptor type l (IP3R1) by binding to the IP3R1 at the MAM” is directly associated with pathology of schizophrenia. The specification does not teach one working example, actual or a prophetic, that commensurate with the scope of the claimed screening method. As such, Applicant has merely provided a starting point for research and experimentation and not a meaningful enabling disclosure of how to practice the claimed invention. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
12.	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649